DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 23rd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 2, 3, 5, 9, 14-18 and 20-27 were amended. Claims 1-30 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 and claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 25 is objected to because of the following informalities: “NCF segments” should be amended as “non-conductive film (NCF) segments”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 14-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al. (U.S. Patent No. 8,043,698).
Regarding to claim 1, Morishima teaches a method, comprising:
applying a protective film to a non-conductive film (NCF) located over an active surface of a semiconductor wafer (Fig. 3(b); column 9, lines 35-44, applying a protective film 1 to a non-conductive film 3 located over an active surface of a semiconductor wafer);
separating the protective film into protective film segments between die locations on the semiconductor wafer (Fig. 3(c), column 9, lines 49-50, separating the protective film 1 into protective film segments between die locations on the semiconductor wafer);
singulating the die locations on the semiconductor wafer into semiconductor die each having an NCF segment thereover (Fig. 3(d), column 9, lines 51-52, singulating the die locations on the semiconductor wafer into semiconductor die each having an NCF segment 3 thereover);
physically removing the protective film segments from the NCF segments (Fig. 3(e), column 9, lines 53-55, physically removing the protective film segments 1 from the NCF segments 3); and
picking individual semiconductor die (column 9, line 55, individual semiconductor die is pick-up from dicing tape 8
Regarding to claim 2, Morishima teaches physically removing the protective film segments from the NCF segments substantially concurrently; and picking the individual semiconductor die after all protective film segments are removed from the NCF segments (Fig. 3(e), column 9, lines 54-56).
Regarding to claim 3, Morishima teaches physically removing the protective film segments from the NCF segments one segment at a time (Fig. 3(e)); and picking each individual semiconductor die after an associated protective film segment has been removed from an NCF segment of that individual semiconductor die and before physically removing a protective film segment from an NCF segment of another semiconductor die (Figs. 3(d)-(e))
Regarding to claim 4, Morishima teaches separating the protective film into protective film segments is effected before singulating the die location on the semiconductor wafer into semiconductor die each having an NCF segment thereover (Fig. 3(d), the radiation reaches and cuts the protective film 1 first then reaches the die, since the protective film 1 is on top of the die).
Regarding to claim 5, Morishima teaches separating the protective film into protective film segments and singulating the die location locations on the semiconductor wafer into semiconductor die each having an NCF segment thereover is effected substantially concurrently (Fig. 3(d)).
Regarding to claim 11, Morishima teaches applying a protective film to a non-conductive film (NCF) located over an active surface of a semiconductor wafer comprises adhering a preformed protective film to the NCF (Figs. 3(a)-(b)); and separating the preformed protective film into segments between die locations on the semiconductor wafer and singulating the die 
Regarding to claim 14, Morishima teaches a method, comprising:
providing a substrate having a non-conductive film (NCF) thereon and a protective film on the NCF (Fig. 3(b); column 9, lines 35-44, providing a substrate having a non-conductive film 3 thereon and a protective film 1 on the NCF);
segmenting the protective film to correspond to microelectronic device locations of the substrate (Fig. 3(c), column 9, lines 49-50, segmenting the protective film 1 to correspond to microelectronic device locations of the substrate);
separating the substrate and the NCF into microelectronic devices corresponding to the microelectronic device locations, each microelectronic device bearing an NCF segment thereon (Fig. 3(d), column 9, lines 51-52, separating the substrate and the NCF into microelectronic devices corresponding to the microelectronic device locations, each microelectronic device bearing an NCF segment);
lifting the segmented protective film from the NCF segments of the microelectronic devices (Fig. 3(e), column 9, lines 53-55, lifting the segmented protective film 1 from the NCF segments 3 of the microelectronic devices); and
removing microelectronic devices from which the segmented protective film has been lifted (column 9, line 55, individual microelectronic devices is removed from dicing tape 8).
Regarding to claim 15, Morishima teaches lifting the segmented protective film from the NCF segments of the microelectronic devices substantially concurrently; and picking the 
Regarding to claim 16, Morishima teaches lifting segments of the segmented protective film from NCF segments of the microelectronic devices individually; and picking each microelectronic device after lifting its associated protective film segment therefrom before lifting another protective film segment (Figs. 3(d)-(e)).
Regarding to claim 17, Morishima teaches segmenting the protective film before separating the substrate and NCF into microelectronic devices (Fig. 3(d), the radiation reaches and cuts the protective film 1 first then reaches the die, since the protective film 1 is on top of the die).
Regarding to claim 18, Morishima teaches segmenting the protective film and separating the substrate and NCF into microelectronic devices substantially concurrently (Fig. 3(d)).

Regarding to claim 22, Morishima teaches providing a substrate having a non-conductive film (NCF) thereon and a protective film on the NCF comprises providing a preformed protective film on the NCF (Figs. 3(a)-(b)); and segmenting the preformed protective film and NCF and separating the substrate into microelectronic devices are effected substantially concurrently (Fig. 3(e)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, 14-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Patent Application Publication No. 2019/0027075) in view of Morishima et al. (U.S. Patent No. 8,043,698).
Regarding to claim 1, Hughes teaches a method, comprising:
applying a protective film to a non-conductive film (NCF) located over an active surface of a semiconductor wafer (Fig. 13, applying a protective film 1320 to a non-conductive film 1308 located over an active surface of a semiconductor wafer);
partly separating the protective film between die locations on the semiconductor wafer (Fig. 13, separating the protective film 1320 into protective film segments 1320a between die locations on the semiconductor wafer);
singulating the die locations on the semiconductor wafer into semiconductor die each having an NCF segment thereover (Fig. 13, singulating the die locations on the semiconductor wafer into semiconductor die each having an NCF segment 1308 thereover);
physically removing the protective film from the NCF segments (Fig. 13, physically removing the protective film segments 1320a from the NCF segments 1308); and
picking individual semiconductor die (14(a)).
Hughes discloses the protective film is partially separated, not separating the protective film into protective film segments.
Morishima teaches separating the protective film into protective film segments (Fig. 3(c), column 9, lines 49-50, completely separating the protective film 1 into protective film segments between die locations on the semiconductor wafer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding to claim 2, Hughes teaches physically removing the protective film segments from the NCF segments substantially concurrently (Fig. 13); and picking the individual semiconductor die after all protective film segments are removed from the semiconductor die NCF segments (Fig. 14).
Regarding to claim 3, Hughes teaches physically removing the protective film segments from the NCF segments one segment at a time (Fig. 13); and picking each individual semiconductor die after an associated protective film segment has been removed therefrom from an NCF segment of that individual semiconductor die and before physically removing a protective film segment from an NCF segment of another semiconductor die (Fig. 14, after the process for a wafer is processed, process on another wafers is started. Another semiconductor die is a die on the next wafer. The processing on the next wafer including physically removing protective film segment from an NCF segment of another semiconductor die).
Regarding to claim 4, Hughes teaches separating the protective film into protective film segments is effected before singulating the die location on the semiconductor wafer into semiconductor die each having an NCF segment thereover (process illustrated in Fig. 13 happens before the process illustrated in Fig. 14).
Regarding to claim 5, Hughes teaches separating the protective film into protective film segments and singulating the die location locations on the semiconductor wafer into semiconductor die each having an NCF segment thereover is effected substantially concurrently (Fig. 13).
Regarding to claim 6, Hughes teaches picking individual semiconductor die is effected either by a pick tool cooperatively associated with a thermocompression bonding apparatus, or by a bond head carrying the pick tool ([0050], lines 1-4).
Regarding to claim 7, Hughes teaches comprising inverting each individual semiconductor die after picking thereof and stacking on another component (Fig. 14).
Regarding to claim 11, Hughes teaches applying a protective film to a non-conductive film (NCF) located over an active surface of a semiconductor wafer comprises adhering a preformed protective film to the NCF (Fig. 13); and separating the preformed protective film into segments between die locations on the semiconductor wafer and singulating the die locations on the semiconductor wafer into semiconductor die each having an NCF segment thereover are effected substantially concurrently in a dicing act (Fig. 13).
Regarding to claim 12, Hughes teaches weakening of adhesion of the preformed protective film to the NCF applying at least one of heat and ultraviolet radiation to the preformed protective film prior to removing the protective film segments (Fig. 13).
Regarding to claim 14, Hughes teaches a method, comprising:
providing a substrate having a non-conductive film (NCF) thereon and a protective film on the NCF (Fig. 13, providing a substrate having a non-conductive film (NCF) 1308 and a protective film 1320 on the NCF);
partially segmenting the protective film to correspond to microelectronic device locations of the substrate (Fig. 13); 
separating the substrate and the NCF into microelectronic devices corresponding to the microelectronic device locations, each microelectronic device bearing an NCF segment thereon (Fig. 13);
lifting the segmented protective film from the NCF segments of the microelectronic devices (Fig. 13); and 
removing microelectronic devices from which the segmented protective film has been lifted (14(a)).
Hughes discloses the protective film is only partially segmented (Fig. 3). Hughes does not disclose completely segmenting the protective film.
Morishima teaches segmenting a protective film (Fig. 3(c), column 9, lines 49-50, segmenting a protective film 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes in view of Morishima to completely segment the protective film in order to prevent cracking, thus to reduce cross contamination during the singulation process.
Regarding to claim 15, Hughes teaches lifting the segmented protective film from the NCF segments of the microelectronic devices substantially concurrently (Fig. 13); and picking the microelectronic devices after all of the segmented protective film has been lifted (Fig. 14).
Regarding to claim 16, Hughes teaches lifting segments of the segmented protective film from NCF segments of the microelectronic devices individually (Fig. 13); and picking each microelectronic device after lifting its associated protective film segment therefrom before lifting another protective film segment (Fig. 14, after the process for a wafer is processed, process on another wafers is started. another microelectronic devices is a microelectronic devices on the next wafer).
Regarding to claim 17, Hughes teaches segmenting the protective film before separating the substrate and NCF into microelectronic devices (process illustrated in Fig. 13 happens before the process illustrated in Fig. 14
Regarding to claim 18, Hughes teaches segmenting the protective film and separating the substrate and NCF into microelectronic devices substantially concurrently (Fig. 13).
Regarding to claim 22, Hughes teaches providing a substrate having a non-conductive film (NCF) thereon and a protective film on the NCF comprises providing a preformed protective film on the NCF; and segmenting the preformed protective film and NCF and separating the substrate into microelectronic devices are effected substantially concurrently (Fig. 13).
Regarding to claim 23, Hughes teaches the protective film is adhered to the NCF, and further comprising applying at least one of heat and ultraviolet radiation to weaken adhesion prior to removing segments of the protective film from NCF segments (Fig. 13).
Allowable Subject Matter
Claims 25-30 would be allowable if the objection of claim 25 is overcome.
Claims 8-10, 13, 19-21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “applying a protective film to a nonconductive film (NCF) located over an active surface of a semiconductor wafer comprises applying a dry film photoresist to the NCF and separating the protective film into segments between die locations on the semiconductor wafer comprises patterning the dry film photoresist with a maskless aligner” in combination with the limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “removing the protective film segments from each respective semiconductor die immediately prior to picking thereof using an adhesive film segment contacting only a protective film segment of the respective semiconductor die to lift the protective film segment of the respective die from the NCF segment” in combination with the limitations recited in claims 1, 11, and 12.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “providing a substrate having a non-conductive film (NCF) thereon and a protective film on the NCF comprises providing the protective film in the form of a dry film photoresist and segmenting the protective film comprises patterning the dry film photoresist with a maskless aligner” in combination with the limitations recited in claim 14.
Regarding to claim 24, the prior art fails to anticipate or render obvious the claimed limitations including “removing each segment of protective film from an NCF segment of a microelectronic device by contacting with an adhesive film segment immediately prior to removing that microelectronic device” in combination with the limitations recited in claims 14, 22, and 23.
Regarding to claim 25, the prior art fails to anticipate or render obvious the claimed limitations including “apparatus for removing individual segments of protective film from NCF segments on the microelectronic devices” in combination with “a pick tool for lifting and inverting individual microelectronic device for placement on other components to form component stacks; and a bond head for thermocompression bonding conductive elements of the component stacks”. “NCF segments” must be spelled out as “a non-conductive film” in the next amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828